Case 5:17-cv-01302-D Document 53-12 Filed 01/18/19 Page 1 of 4

David Battle November 2, 2018

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,

Plaintiff,

CSAA FIRE AND CASUALTY

)
)
)
)
-vs- ) CASE NO. 5:17-cv-1302 D
)
)
INSURANCE COMPANY, )

)

)

Defendant.

DEPOSITION OF
DAVID M. BATTLE
TAKEN ON BEHALF OF THE PLAINTIFFS
IN OKLAHOMA CITY, OKLAHOMA

ON NOVEMBER 2, 2018

REPORTED BY: TRENA K. BLOYE, CSR

 

 

 

PLAINTIFF’S
i EXHIBIT

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com

\2

 
Case 5:17-cv-01302-D Document 53-12 Filed 01/18/19 Page 2 of 4

 

David Battle November 2, 2018
Page 31
1 A I only just glanced at it.
2 Q Did you --
3 A I did not study it or did not analyze it.
4 Q You didn't dive into the details of that

5 report?

6 A Yeah. There was kind of a holdup. I think

7 there were some issues about that report, doing any work
8 on that. So it was on hold to do any -- make any

9 decisive information. I had to go back on anything I
10 would have to dig into it, analyze it. Like I said, it
11 was sent to me as a matter of record, but I was told
12 just to hold it.

13 Q But your report or your findings or -- I'm

14 sorry. Let me start over.

15 Your conclusions for your testimony in this

16 case weren't in any way affected by the Sean Wiley

17 report?

18 A No. I did not have the Wiley report before I
19 made my report.
20 Q Okay. But to this day there is no changes to

21 your report based on the Wiley report?

22 MR. ANDREWS: Object to the form.
23 A That's correct.
24 Q (By Mr. Engel) Okay. Now, I want to talk about

25 more in-depth what you and Mr. Ford talked about on

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-12 Filed 01/18/19 Page 3 of 4

 

David Battle November 2, 2018
Page 32
1 August 23rd. Okay? And I will tell you the crux, it's
2 difficult for me to understand what you were looking at
3 or what Steve Ford's recommendations were, because you
4 didn't have Steve Ford's report when you prEpaaee, your
5 estimate; right?
6 A That's correct.
7 Q So I need to understand what he was telling you
8 at the time. Okay?
9 A Okay.
10 Q And during that phone call he was telling you
11 that -- well, I think it's in your report.
12 A On page 2. What I remember we discussed, he
13 said there were some shifting or something -- or not
14 shifting, but there was actually some bricks that were
15 loose and some of the pilasters were laying over.
16 Q Yeah. I want to draw your attention to the
17 second paragraph on page 2, the first complete paragraph
18 on page 2.
19 A Correct.
20 Q It says, Based on Mr. Ford's findings, the
21 earthquake damage he could visibly observe, was four by
22 six brick column supports supporting the floor structure
23 under the house were partially dislodged. Did I read
24 that accurately?
25 A Okay.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-12 Filed 01/18/19 Page 4 of 4

David Battle November 2, 2018

 

Page 70
1 as to what caused this damage, did you?
2 A I only wrote that down because of my
3 discussions where his findings said, you know, these
4 columns, we need to get a price to repair those.
5 Q It's going to be your testimony that Steve Ford

6 never told you there was earthquake damage to this home?

7 A That's correct.

8 Q Even though you put it into your report?

9 A Yeah. It's a poor choice of words on my part
10 there.

11 Q You understand this entire litigation is about

12 whether or not this home was damaged by an earthquake;
13 right?

14 A That's what I understand, yes.

15 Q And now your report says that Steve Ford told
16 you there was earthquake damage?

17 A It says that, but I wrote that down just, you
18 know, verbally what he told me. But he never said

19 anything that was in writing that I could rely on that.
20 Q Okay. Because you didn't have his report at
21 the time.

22 A That's correct.

23 Q So you are writing this report just relying on
24 what he told you?

25 A Right, just across the phone.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
